Citation Nr: 0904174	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
functional dyspepsia with history of antral erosions, 
(dyspepsia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


 



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefit currently sought on appeal.

In June 2007, the Board remanded the issue of entitlement to 
service connection for dyspepsia to the RO for further 
development.  The Board determined that a current VA 
examination was necessary to properly decide the claim.  The 
veteran has since been evaluated at the VA Medical Center in 
Nashville in accordance with the remand.  The case was 
readjudicated at the RO, and has since been returned to the 
Board for appellate review.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).


FINDING OF FACT

Throughout the appeal, the veteran's dyspepsia is manifested 
by epigastric distress with occasional pyrosis and 
regurgitation.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for dyspepsia, have not been met at anytime 
throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159 (b), 3.321(b) (1), 4.1-
4.14,  4.114, Diagnostic Code 7346 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In June 
2003, the agency of original jurisdiction (AOJ) sent a letter 
to the veteran providing the notice required for the initial 
claim of service connection for dyspepsia to include the 
relative burdens of VA and the veteran.  Service connection 
was subsequently granted, and the veteran appealed the 
initial 10 percent rating assigned in November 2003.  In 
cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor her representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in July 2007, the AOJ notified 
the veteran of the process by which disability ratings and 
effective dates are determined.  The veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the September 2007 
supplemental statement of the case.  The veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in relation to his claim. The duty to 
assist has been fulfilled.

Disability Evaluation

The veteran seeks a higher disability evaluation for his 
service-connected dyspepsia.  Such evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the current level of disability is of primary 
concern in a claim for an increased rating; and the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).
By a rating decision in November 2003, service-connection for 
dyspepsia was established and assigned a 10 percent rating 
under DC 7346.  Under DC 7346, a 10 percent rating is 
warranted when a hiatal hernia demonstrates two or more of 
the symptoms for a 30 percent evaluation, of less severity.  
A 30 percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, that is productive of considerable impairment of 
health.  Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health, 
warrant a 60 percent rating. 

In September 2003 the veteran was examined at the VA Medical 
Center in Nashville.  He reported taking pain medications 
daily in February 2002, when he started having abdominal pain 
and discomfort.  His symptoms occurred after meals with acute 
exacerbation and intermittent cramping.  The symptoms were 
worse at night.  Examination showed mild tenderness in the 
epigastrium without rebound or guarding.   No 
hepatosplenomegaly (enlargement of the liver and spleen) was 
noted.  The examiner diagnosed functional dyspepsia, with 
history of antral erosions.  At that time, he did not exhibit 
symptoms for GERD (gastroesophageal reflux disease).  An 
endoscopy examination was ordered to rule-out peptic ulcer 
disease.  A prior February 2002 endoscopy had revealed 
multiple antral erosions.        

In January 2004, the veteran underwent an upper endoscopy 
(EGD) due to his persistent abdominal pain.  No ulcers or 
erosions were present.  The diagnosis was chronic active 
gastritis with helicobacter like organisms present.  A biopsy 
was taken of the antrum to rule-out helicobacter pylori, 
which returned positive.  He was prescribed a 14-day regimen 
for eradication.

In January 2005 the veteran reported bloating and nausea when 
eating or drinking. He also described sharp cramp pain with 
bloody diarrhea.  On examination his abdomen was non-tender 
with no masses or hernias.  His assessment was GERD.  The 
veteran was also retreated for helicobacter pylori.  A 
colonoscopy was ordered to evaluate the veteran's diarrhea 
symptoms, and was performed in February 2005.  The results 
from the colonoscopy were unrelated to the veteran's current 
dyspepsia.      

The veteran was afforded a VA examination in July 2007.  The 
veteran reported occasional pyrosis (heartburn) and 
regurgitation, with burning/nagging substernal pain.  He did 
not have dysphagia (difficulty swallowing), anemia, 
hematemesis (bloody vomit) or melena (rectal bleeding).  His 
diagnosis was chronic gastritis and helicobacter pylori.  The 
examiner noted the effects his symptoms had on the veteran's 
activities of daily living included limits on ability to 
sleep, and mild limitations in exercising, shopping and 
sports.   

Based on the competent medical evidence, the veteran does not 
warrant a higher evaluation for dyspepsia.  The veteran 
contends that he should receive a higher evaluation because 
he suffers from recurrent attacks.  While the veteran has 
been shown to have epigastric distress with pyrosis and 
regurgitation, there is no indication of dysphagia.  It was 
reported that the veteran had a history of substernal pain 
that did not radiate and had experienced a 3 pound weight 
loss over the past three months in July 2007, but at 5'9" 
and 256 pounds, he was not malnourished and did not exhibit 
considerable impairment of health.  Accordingly, a rating in 
excess of the current 10 percent rating is not warranted 
under DC 7346.  38 C.F.R. § 4.114 (2008).

The Board has considered whether the veteran is entitled to a 
higher disability rating under a different diagnostic code, 
including 7307 for gastritis.  However, a careful review of 
the evidence of record reveals that the veteran's disability 
picture is predominantly manifested by symptoms as reflected 
in DC 7346 and that his entire disability picture was used in 
evaluating his increased rating claim.  Utilizing other 
digestive system diagnostic codes would therefore not result 
in a higher disability rating.  See 38 C.F.R. § 4.114 (a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation).

In sum, the evidence does not support a rating higher than 
the 10 percent currently assigned under DC 7346, for 
dyspepsia.  As the preponderance of the evidence is against 
the veteran's claim for an increased disability rating for 
dyspepsia, the benefit-of- the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, as the veteran's disability picture has 
remained stable throughout the appeal period, staged ratings 
under Hart, supra, are not appropriate.

Extra-Schedular

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected dyspepsia presents an exceptional 
or unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  There have been no recent 
hospitalizations for dyspepsia and the veteran is not 
currently employed.  Consequently, the Board concludes that a 
remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.   See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for dyspepsia 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


